PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/321,159
Filing Date: 28 Jan 2019
Appellant(s): BIROWOSUTO et al.



__________________
Michel W. Piper
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed on 12/20/2021 and supplemental appeal brief filed on 01/25/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In response to the argument presented on p. 14. (regarding “a. Claim 1 was wrongly rejected because Cornu does not teach or suggest two-dimensional halide perovskite, but rather an elpasolite as recited in claim”) of the Appeal Brief, it is determined that Cornu teaches a luminescence of sensitive materials for optical sensing (see the title of Cornu et al.) and in lines 3 on p. 936416 – 4 teaches these materials as “scintillators and detectors” as well as light emitters (see the first paragraph under 2.2 Color switch due to redox phenomenon on p. 936416-4.) More importantly, Cornu et al. discloses “double perovskite” on line 4 on p. 936416-4. Therefore, these “double perovskite” can be used as scintillator and detectors as well as light emitters.
	In response to the argument presented on p. 16 – 20 (regarding “b. Neither nor Dohner, alone or in combination teach or suggest the use of a two-dimensional halide perovskite having a polaronic emission Stokes’ shifted by at least 50 nm in a radiation detector as recited in claim 1”) of the Brief, it is noted that on p. 16 of the Brief Appellant has pointed at Fig. 3 C, which shows Stokes’ shift of 45 nm (see below the copy of the Fig. 3 of Dohner imported in the Examiner’s Answer).  Dohner teaches (EDBE)PbX4 [where X = Cl (1 – Cl), Br (2 - Br) , and I (3 – I)] on the second paragraph of the right 4 is presented in Fig. 1B of the present application, which is one of perovskites defined by claim 1.         

    PNG
    media_image2.png
    337
    352
    media_image2.png
    Greyscale
[AltContent: textbox (absorption)][AltContent: arrow][AltContent: textbox (emission)][AltContent: arrow][AltContent: textbox (absorption)][AltContent: arrow][AltContent: textbox (emission)][AltContent: arrow]






	





It is determined that Fig. 3A and 3B clearly have Stokes shifts at least more than 50 nm. Therefore, perovskites of Dohner is the materials required by claims 1. Although Dohner is silent with “radiation detector”, Cornu et al. teaches perovskite as light emitters, scintillators, and detectors as discussed above. Therefore, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Cornu et al. modified by the perovskite of Dohner to fabricate a radiation detector. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
	In response to the argument presented on p. 20 (regarding “c. Claim 5…..”) of the Brief, it is noted that in the fourth paragraph under Section 2.2 Cornu et al. discloses “a single crystal grown under controlled atmosphere”. It is well-known that such single crystals of scintillators provides high detection efficiencies. 
	In response to the argument presented on p. 20 (regarding “d. Claim 10 was wrongly….”) of the Brief, it is determined that Figs. 1A and 1B of Dohner teaches at least 100 nm. Again, Cornu et al. teaches perovskite as light emitters and scintillators and detectors. Therefore, it is determined that Dohner’s perovskite is obvious try as a radiation detection material.
	In response to the argument presented on p. 21 (regarding “e. Claims 13 and 14 were wrongly…”) of the Brief, it is determined that Figs. 1A and 1B of Dohner teaches the limitations of claims 13 and 14. Again, Cornu et al. teaches perovskite as light emitters and scintillators and detectors. Therefore, it is determined that Dohner’s perovskite is obvious try as a radiation detection material.
	In response to the argument presented on p. 22 (regarding “2. Whether claim 11….”) of the Brief, the appellant states that the argument applied to claim1 can also applied to claim 11. Therefore, see above in the Examiner’s response to the argument presented for claim 1.
In response to the argument presented on p. 23 (regarding “2. Whether claims 2 and 6….”) of the Brief, because Dohner teaches the same perovskite as in the present application, Dohner also teaches the limitation of claim 2.
In response to the argument presented on p. 24. (regarding “b. Claim 6….”) of 
In response to the argument presented on p. 24. (regarding “4. Whether claim 7…”) of the Brief, it is noted that Appellant applies the same argument toward claim 1 and, therefore, see above in the response to the argument presented for claim 1.
In response to the argument presented on p. 24. (regarding “5. Whether claim 9…”) of the Brief, it is determined that Dohner’s perovskite teaches the same material as in the present application and, therefore, Dohner satisfies the Ruddlesden-Popper formula recited in claim 9. In response to the argument on p. 25 (regarding “a known method”) of the Brief, again, Cornu et al. teaches perovskite as light emitters and scintillators and detectors. Therefore, it is determined that Dohner’s perovskite is obvious try as a radiation detection material as a known method.
In response to the argument presented on p. 25. (regarding “6. Whether claim 12 ….”) of the Brief, it is noted that Appellant applies the same argument toward claim 1 and, therefore, see above in the response to the argument presented for claim 1.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
Conferees:
/DAVID J MAKIYA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.